NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

RUBIN JONES,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-5088
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 21, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Laura E. Ward,
Judge.

Rubin Jones, pro se.


PER CURIAM.

             Affirmed. See State v. Richardson, 915 So. 2d 86 (Fla. 2005); Jones v.

State, 61 So. 3d 1124 (Fla. 2d DCA 2011) (table decision); McCall v. State, 862 So. 2d

807 (Fla. 2d DCA 2003); Lynch v. State, 881 So. 2d 93 (Fla. 1st DCA 2004); Woods v.

State, 807 So. 2d 727 (Fla. 1st DCA 2002); Edwards v. State, 743 So. 2d 76 (Fla. 5th

DCA 1999).



MORRIS, SLEET, and ATKINSON, JJ., Concur.